Citation Nr: 1003203	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  02-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

Previously, the issue of service connection for a low back 
disorder was before the Board as well.  However, in a 
November 2008 Board decision, the Board granted this issue, 
awarding service connection for a low back disorder.  So the 
low back disorder claim is not before the Board.  In the same 
November 2008 Board decision, the Board remanded the TDIU 
issue that is currently on appeal.  That is, appellate 
consideration of the TDIU issue was deferred pending the RO's 
assignment of an evaluation for a service-connected low back 
disorder.  In a June 2009 rating decision, the RO ultimately 
assigned a 40 percent evaluation for the low back disability. 

The case returned to the Board in March 2009.  However, the 
Board again remanded the TDIU issue for a VA orthopedic 
examination to determine whether the Veteran's service-
connected low back disorder prevents him from securing or 
following a substantially gainful occupation.  The Board also 
requested the agency of original jurisdiction (AOJ) to then 
submit the TDIU issue to the Director of Compensation and 
Pension Service for an extra-schedular evaluation under 
38 C.F.R. § 4.16(b) only.  This development was completed by 
the AOJ, such that the TDIU issue has now returned to the 
Board, ready for appellate consideration.


FINDINGS OF FACT

1.  The Veteran has only one service-connected disability:  
degenerative disc disease of the lumbar spine, rated as 40 
percent disabling.  The Veteran does not meet the percentage 
criteria for TDIU.    

2.  The evidence demonstrates that the Veteran's service-
connected low back disability prevents him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on an extra-schedular 
basis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.1, 4.3, 4.16(b), 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Additionally, there is no need to discuss in detail whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA because, in light of the allowance of 
the TDIU claim, any error is inconsequential and, therefore, 
at most harmless error.  See 38 C.F.R. § 20.1102.  

Governing Law and Regulations for TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Rating Schedule, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  Total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total 
disability may or may not be permanent.  Id.  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Rating Schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

If a Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).    

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Analysis - TDIU

The Veteran contends that he has been unable to work since 
July 1991 due to his service-connected low back disability.  
See October 2000 TDIU application.  The Veteran has been 
unemployed since 1991.  He last worked as a security guard at 
that time.  The Veteran has three years of college.  He has 
both automotive and law enforcement education and training.  
He is currently 63 years of age.  

The Veteran has only one service-connected disability:  
degenerative disc disease of the lumbar spine, rated as 40 
percent disabling.  Consequently, his total service-connected 
disability rating is only 40 percent.  See 38 C.F.R. § 4.25.  
Therefore, he does not satisfy the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a) for a 
TDIU.

Consequently, the only remaining question in this case is 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability, for purposes of a possible extra-
schedular evaluation.  38 C.F.R. § 4.16(b).  

However, the Board itself cannot assign an extra-schedular 
rating in the first instance.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  See also Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although Bagwell and Floyd only dealt with 
ratings under § 3.321(b)(1), the analysis in those cases is 
analogous to TDIU ratings under § 4.16(b) as well, in view of 
that section's similar requirement of referral to the 
Director of VA's Compensation and Pension Service, in 
addition to Court precedents requiring consideration of § 
4.16(b) when the issue is raised in an increased-rating case.  
See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993). 

That is, since the Board itself cannot assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case to the Director of 
Compensation and Pension (C & P) Services for an extra-
schedular evaluation when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008).  If, and only if, the 
Director determines that an extra-schedular evaluation is not 
warranted, does the Board then have jurisdiction to decide 
the extra-schedular claim on the merits.  In fact, most 
recently, the Court held that although the Board is precluded 
from initially assigning an extraschedular rating, there is 
no restriction on the Board's ability to review the 
adjudication of an extraschedular rating once the Director of 
C & P determines that an extraschedular rating is not 
warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 
(2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once Board properly refers an extraschedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extraschedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a 
matter ... subject to decision by the Secretary shall be 
subject to one review on appeal to the ... Board.").  

In this regard, in light of certain favorable evidence of 
record, in its March 2009 Board remand, the Board asked the 
AOJ to refer the case to the Director of Compensation and 
Pension for a determination as to whether the Veteran is 
entitled to an extra-schedular TDIU rating in accordance with 
the provisions of 38 C.F.R. § 4.16(b).  The AOJ complied with 
this request, and the Director of Compensation and Pension 
issued an October 2009 letter opining that the Veteran was 
not entitled  to an extra-schedular rating under 38 C.F.R. 
§ 4.16(b).  Therefore, the issue of extra-schedular rating 
under 38 C.F.R. § 4.16(b) is no longer in the first instance.  
It follows that the Board now has jurisdiction to adjudicate 
the extra-schedular issue on the merits.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The evidence of record is mixed with respect to entitlement 
to an extra-schedular rating under 38 C.F.R. § 4.16(b).  As 
to the favorable evidence in support of an extra-schedular 
evaluation for TDIU, the Veteran contends in his October 2000 
TDIU application that he has been unable to work since July 
1991 due to his low back disability.  From 1971 to 1991, the 
Veteran contends and the record confirms his employment as a 
security guard, a jailer, a laborer, a powerhouse station 
attendant, a janitor, and as a crew leader for the U.S. 
Census Bureau.  Notably, a May 1985 employer record from 
Reynolds Aluminum documents that due to medical restrictions 
placed on the Veteran (presumably from back problems recorded 
around that time), he would not be recalled to his janitor 
position.  Moreover, an August 1996 private treatment report 
from Neurology Surgery Associates indicates that the Veteran 
is disabled and not working due to his low back problems.  In 
fact, private treatment records over the years reveal that 
doctors have performed five surgical procedures on the low 
back, the most recent in 2006.  In addition, a September 1994 
decision by the Social Security Administration (SSA) awarded 
disability benefits for the Veteran's low back, with an 
assessment the Veteran no longer retained the capacity to 
perform requirements for employment even at a "sedentary 
level of exertion."  

Most importantly, as to the favorable evidence in support of 
an extra-schedular evaluation for TDIU, the Veteran underwent 
a VA orthopedic examination for his service-connected low 
back in May 2009.  The examiner noted that the Veteran's low 
back disability had worsened to the point that his forward 
flexion was only 20 degrees, 15 degrees, and 10 degrees upon 
repetition.  There was "great spasm and pain" upon any 
motion of twisting, getting out of a chair, bending, or 
tilting.  His lateral bending and rotation was also minimal 
and constricted.  The examiner stated his belief that the 
Veteran was not exaggerating.  The examiner opined that based 
upon a review of the claims folder, as well as a physical 
examination and testing of the Veteran, the Veteran was 
"unemployable" due to the severity of his service-connected 
low back disability.  Notable symptomatology cited was low 
back pain, pain on motion, and inability to maintain a 
position for a period of time.  The Veteran could not "bend, 
twist, lift, sit, stand, or walk sufficiently to maintain 
gainful employment."  The Veteran was described as 
"incapacitated on a daily basis."  This probative medical 
opinion, in particular, provides strong evidence in support 
of an extra-schedular rating under 38 C.F.R. § 4.16(b).  

As to the negative evidence against an extra-schedular 
evaluation for TDIU, in November 2000, the Veteran's former 
employer, Hot Springs County Sheriff Department, completed a 
VA Form 21-4192 (Request for Employment Information in 
Connection With Claim for Disability Benefits).  This 
employer confirmed the Veteran worked for them as a jailer 
until 1986, but did not concede any disability.  In fact, in 
the same month, another former employer, Timber Ridge Ranch, 
completed a separate VA Form 21-4192.  Timber Ridge Ranch 
confirmed the Veteran's employment as a security guard until 
July of 1991.  However, this employer assessed the Veteran 
was laid off by the company, but not the result of any 
disability as the Veteran has asserted.  Furthermore, an 
August 1998 SSA decision noted the Veteran was also disabled 
as the result of a nonservice-connected cervical spine 
disorder with migraines.  Moreover, in October 2004, a VA 
orthopedic examiner, after a physical examination of the 
Veteran, opined that the Veteran "could achieve gainful 
employment if he could have a job."  Although this statement 
is poorly phrased, the examiner clarified the Veteran could 
not work at a job where he was on his feet for an extended 
period of time or at a job involving heavy lifting.  In 
essence, the examiner seems to be implying the Veteran could 
work in a sedentary job, although this is not entirely clear.

As to the negative evidence against an extra-schedular 
evaluation for TDIU, the Director of Compensation and Pension 
also issued an October 2009 letter opining that the Veteran 
was not entitled to an extra-schedular rating under 38 C.F.R. 
§ 4.16(b).  However, the Board does not find this letter to 
be especially persuasive.  The letter primarily focuses on 
the severity of the Veteran's various nonservice-connected 
disabilities.  There is little discussion as to what should 
be the primary focus of the inquiry - that is, the Veteran's 
service-connected low back disorder.  Notably, the Director 
of Compensation and Pension failed to mention or explain the 
favorable May 2009 VA orthopedic examination and opinion.  In 
sum, the Director's conclusions are of "questionable 
probative value" since he failed to consider certain 
relevant information.  Cf. Mariano v. Principi, 17, Vet. App. 
305, 312 (2003).  
  
Overall, the positive evidence outweighs the negative 
evidence in support of an extra-schedular TDIU.  The Board 
does not view the evidence of record as demonstrating that 
the Veteran could even work in a sedentary job, based on his 
past education, training, and previous job experience, as 
well as his current physical restrictions due to his low 
back.  In addition, even without consideration of the effect 
of the Veteran's nonservice-connected disabilities and 
advancing age, the evidence of record clearly shows the 
Veteran's service-connected low back disability, standing 
alone, prevents him from securing gainful employment.  38 
C.F.R. §§ 3.341(a), 4.16(b), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).   

The Board is satisfied that the Veteran's service-connected 
low back disability prevents him from securing or following 
substantially gainful employment, despite his failing to meet 
the percentage requirements for TDIU.  38 C.F.R. § 4.16.  
Accordingly, the Board finds that the evidence supports a 
finding of TDIU on an extra-schedular basis.  38 C.F.R. § 
4.3.  The appeal is granted.


ORDER

A TDIU is granted on an extra-schedular basis, subject to the 
laws and regulations governing the payment of VA 
compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


